Exhibit 10.2

Execution Version

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

LICENSE AGREEMENT

BETWEEN

RECRO PHARMA, INC.

AND

CORNELL UNIVERSITY

FOR

CTL Docket No. D-3999

CTL Docket No. D-4398

CTL Docket No. D-4708

CTL Docket No. D-5421

CTL CONTRACT NO. C2017-12-10946

 

 

\\PH - 046088/000005 - 349429 v1

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

RECITALS

 

1

 

 

 

Article 1. DEFINITIONS

 

2

 

 

 

Article 2. GRANTS

 

5

 

 

 

Article 3. CONSIDERATION

 

7

 

 

 

Article 4. REPORTS, RECORDS AND PAYMENTS

 

12

 

 

 

Article 5. PATENT MATTERS AND TECHNOLOGY OWNERSHIP

 

14

 

 

 

Article 6. GOVERNMENTAL MATTERS

 

18

 

 

 

Article 7. TERMINATION AND EXPIRATION OF THE AGREEMENT

 

18

 

 

 

Article 8. LIMITED WARRANTY AND INDEMNIFICATION

 

19

 

 

 

Article 9. USE OF NAMES AND TRADEMARKS

 

23

 

 

 

Article 10. MISCELLANEOUS PROVISIONS

 

23

 

 

 

Appendix A: Patent Rights

 

2

 

 

 

Appendix B1: Charles River Documents

 

5

 

 

 

Appendix B2: Files at IMPACT

 

8

 

 

 

Appendix B3: Materials at Almac under Quote #15366

 

10

 

 

 

Appendix C: Baseball Arbitration

 

11

 

 

 

Appendix D: Development Report

 

12

 

 

 

Appendix E: Commercialization Report

 

14

 

 

 

 

--------------------------------------------------------------------------------

 

 

LICENSE AGREEMENT

This agreement (“Agreement”) is made by and between Recro Pharma, Inc., a
Pennsylvania corporation having an address at 490 Lapp Road, Malvern PA 19355
(“Licensee”), and Cornell University (“University”) as represented by its Center
for Technology Licensing (“CTL”) at Cornell University at 395 Pine Tree Road,
Ithaca, NY 14850 (University, CTL and CRF (as defined below) collectively
“Cornell” and each of Licensee and Cornell a “Party” and collectively, the
“Parties”).

This Agreement is effective on June 30, 2017 (“Effective Date”).

RECITALS

WHEREAS, the inventions disclosed in the following dockets:

 

Cornell

Docket

Title

3999

Intermediate Duration Neuromuscular Blockers

4398

Symmetrical and Asymmetrical Isoquinolinium Maleates: Nondepolarizing
Neuromuscular Blocking Drugs of Intermediate Duration Which are Immediately
Reversible by Cysteine and Glutathione

4708

L-Cysteine Hydrochloride Injection Development (5026 Combined herein)

5421

Mixed Isoquinolinium/Piperidinium, Pyrrolidinium or Morpholinium Maleate,
Fumarate or Chlorofumarate Diester Neuromuscular Blocking Agents of Ultra-Short
and Intermediate Duration, Chemically Degraded and Antagonized by D or
L-Cysteine

 

(“Inventions”), were made in the course of research at Cornell by Dr. John
Savarese and his associates (hereinafter and collectively, the “Inventors”) and
are covered by Patent Rights as defined below;

WHEREAS, the Inventors are as of the Effective Date or were, at the time of
their making of the Invention(s), either employees of Cornell or otherwise under
contract with Cornell and in either case were and are obligated to assign all of
their right, title and interest in the Inventions to Cornell or Cornell Research
Foundation, Inc. (“CRF”) and have done so;

WHEREAS, CTL is the officially authorized unit at Cornell to manage Inventions
and to grant rights subsisting therein for Cornell and CRF;

WHEREAS, Cornell desires that the Inventions be developed and utilized to the
fullest possible extent so that their benefits can be enjoyed by the general
public;

WHEREAS, Licensee desires to obtain certain rights from Cornell for commercial
development, use, and sale of the Inventions, and Cornell is willing to grant
such rights; and

 

--------------------------------------------------------------------------------

 

WHEREAS, Licensee understands that Cornell may publish or otherwise disseminate
information concerning the Inventions and Technology (as defined below), in
accordance with Paragraph 2.3(b).

NOW, THEREFORE, the Parties agree:

Article 1.  DEFINITIONS

The terms, as defined herein, shall have the same meanings in both their
singular and plural forms.

1.1

“Affiliate” means any corporation or other business entity in which Licensee
owns or controls, directly or indirectly, at least fifty percent (50%) of the
outstanding stock or other voting rights entitled to elect directors, or in
which Licensee is owned or controlled directly or indirectly by at least fifty
percent (50%) of the outstanding stock or other voting rights entitled to elect
directors; but in any country where the local law does not permit foreign equity
participation of at least fifty percent (50%), then an “Affiliate” includes any
company in which Licensee owns or controls or is owned or controlled by,
directly or indirectly, the maximum percentage of outstanding stock or voting
rights permitted by local law. Licensee will ensure that any Affiliate agrees to
be bound by the terms set forth in this Agreement.

1.2

“Cover” means, when used with reference to a Patent Right in relation to any
Licensed Product, that the development, manufacture, import, marketing,
distribution or sale of the Licensed Product would infringe a Valid Claim of a
Patent Right in the absence of a license under such Patent Right. The
determination of whether a product is Covered by a particular Patent Right shall
be made on a country by country basis.

1.3

“Field” means any and all uses of Licensed Products for the diagnosis,
prevention or treatment of any disease or condition in humans and animals.

1.4

“Force Majeure Event” shall mean an event that materially interferes with the
ability of a Party to perform its obligations or duties hereunder which is not
within the reasonable control of the Party affected, not due to such Party’s
malfeasance, and which could not with the exercise of due diligence have been
avoided, including an injunction, order or action by a governmental or
regulatory authority, fire, accident, labor difficulty, strike, riot, civil
commotion, act of God, delay or errors by shipping companies, change in
applicable law, or unforeseen change in market conditions.

1.5

“Generic Equivalent” means any product with the same active ingredient and route
of administration as a Licensed Product.

1.6

“IND” means an investigational new drug application filed with the FDA prior to
beginning clinical trials in humans in the United States or any comparable
application filed with the regulatory authority in any other country or group of
countries.

1.7

“IND 106,913” shall mean the Investigational New Drug Application No. 106,913
for the Intermediate-acting Licensed Product and Reversal Agent Licensed
Product.

2

--------------------------------------------------------------------------------

 

1.8

“Independent Company” means, with respect to Licensee, that either or both of
the following are true: (a) no unaffiliated entity has acquired greater than
fifty percent (50%) of the voting capital stock of Licensee, other than through
normal market capitalization (e.g., selling equity in the public markets) (a
“Change of Control”), or (b) if a Change of Control has occurred, the market
capitalization of the combined entity is at or below $6 Billion.

1.9

“Know-How” shall mean information, technology, methods, knowledge, know-how,
data (including clinical and regulatory data), records and documentation.

1.10

“Licensed Method” means any method that uses Technology or is claimed in Patent
Rights or the use of which would constitute, but for the license granted to
Licensee under this Agreement, an infringement, an inducement to infringe or
contributory infringement, of any pending or issued claim within Patent Rights.

1.11

“Licensed Product” means any service, composition or product that uses
Technology, or is claimed in Patent Rights, or that is produced or enabled by
Licensed Method, or the manufacture, use, sale, offer for sale, or importation
of which would constitute, but for the license granted to Licensee under this
Agreement, an infringement, an inducement to infringe or contributory
infringement of any pending or issued claim within the Patent Rights. A
“Short-acting Licensed Product” means a Licensed Product based on Cornell Docket
5421 or that has a short duration of action; an “Intermediate-acting Licensed
Product” means a Licensed Product based on Cornell Dockets 3999 or 4398 or that
has an intermediate duration of action; and a “Reversal Agent Licensed Product”
means a Licensed Product that reverses the action of a Licensed Product that is
a neuromuscular blocking agent.

1.12

“Licensee Know-How” means any Know-How created by Licensee which exists at the
Effective Date or during the Term, including but not limited to any
improvements, differentiations, or derivatives of the Technology that are
created or developed by Licensee at any time.

1.13

“Net Sales” means the total of the gross invoice prices representing sales of
Licensed Products by Licensee or its Sublicensees or Affiliates to third
parties, less the sum of the following actual and customary deductions where
applicable and separately listed: (i) cash, trade, or quantity discounts; (ii)
sales, use, tariff, import/export duties or other excise taxes imposed on
particular sales, including any governmental taxes, fees, or other charges on
the production, importation, use or sale of any Licensed Product (except for
value-added and income taxes imposed on the sales of Licensed Product in foreign
countries); (iii) rebates, chargebacks, discounts and other adjustments allowed,
given or accrued (including, but not limited to, cash, governmental and managed
care rebates, hospital or other buying group chargebacks, and governmental taxes
in the nature of a rebate based on usage levels or sales of a Licensed Product);
(iv) transportation charges; or credits to customers through coupons; (v)
samples provided for use in the trade or for clinical trial supply; (vi) actual
bad debt (meaning unpaid invoices for Licensed Products which remain unpaid for
more than one (1) year) not exceeding ten percent (10%) of all Net Sales for a
given calendar year which Licensee can prove and document was not paid in spite
of reasonable and diligent efforts to collect payment; and (vii) amounts repaid
or credited by reasons of defects, rejections, recalls, rejections or returns.
For purposes of calculating Net Sales, transfers to a Sublicensee or an
Affiliate of Licensed Product under this Agreement for (x)

3

--------------------------------------------------------------------------------

 

end use (but not resale), by the Sublicensee or Affiliate shall be treated as
sales by Licensee at the list price of Licensee in an arm-length transaction, or
(y) resale by a Sublicensee or an Affiliate shall be treated as sales at the
list price of the Sublicensee or Affiliate. Any disposal of Licensed Product at
no charge for, or use of such Licensed Product without charge in, clinical or
preclinical trials and studies (including for registration or reimbursement)
shall not be included in Net Sales. For the avoidance of doubt, in the event
that a Licensed Product that is a neuromuscular blocking agent is sold in
combination with one or more other Licensed Products (for example, a
Short-acting Licensed Product sold together with a Reversal Agent Licensed
Product) (a “Combination Product”), the Net Sales will be calculated once and
only once based on the Licensed Products that are neuromuscular blocking agents
within such Combination Product, and not based upon any average sale price of
each Licensed Product within the Combination Product. In the event that any
Licensed Product or Combination Product is sold together with one or more other
products that are not a Licensed Product, the Net Sales will be calculated based
on the average sale price of the Licensed Product that is a neuromuscular
blocking agent or Combination Product included therein, without reference to the
price of the other product sold with the Licensed Product or the Combination
Product.

1.14

“Patent Costs” mean all out-of-pocket expenses for the preparation, filing,
prosecution, and maintenance of all United States and foreign patents included
in Patent Rights. Patent Costs shall also include reasonable out-of-pocket
expenses for patentability opinions, inventorship review and determination,
preparation and prosecution of patent application, re-examination, re-issue,
interference, opposition activities related to patents or applications in Patent
Rights [***].

1.15

“Patent Rights” means CRF’s or Cornell’s rights in any of the following: (i) the
patent applications disclosing and claiming the Inventions, filed by the
Inventors and assigned to CRF or Cornell and listed in Appendix A; (ii)
applications which claim priority thereto, and continuing applications thereof
including divisions, substitutions, and continuations-in-part (but only to
extent the claims thereof are enabled by disclosure of the parent application);
(iii) any patents issuing on said applications including reissues,
reexaminations and extensions; and (iv) any corresponding foreign applications
or patents. Up to and terminating on the third anniversary of the Effective
Date, to the extent that any new inventions, patents or technology are developed
by Cornell, based on further research and development of the Inventions by
Cornell, the Parties shall negotiate in good faith to provide an exclusive
license to Licensee for any such intellectual property on substantially similar
terms to those contained in this Agreement.

1.16

“Royalty Term” means the period of time beginning on the first commercial sale
of a Licensed Product in a given country and, expiring on a country-by-country
basis with respect to each Licensed Product, upon the later of:

(i)  [***];

(ii)  [***]; or

(iii)  [***].

4

--------------------------------------------------------------------------------

 

1.17

“Sublicense” means an agreement into which Licensee enters with a third party
that is not an Affiliate for the purpose of (i) granting certain rights; (ii)
granting an option to certain rights; or (iii) forbearing the exercise of any
rights, granted to Licensee under this Agreement after Effective Date, but
excluding in each case any agreements between Licensee or its Affiliates and
third parties under which said third parties provide outsourced contract
research, regulatory, or manufacturing services directly to Licensee or its
Affiliates pertaining to a Licensed Product. “Sublicensee” means a third party
with whom Licensee enters into a Sublicense.

1.18

“Technology” means: (a) technology, related documentation, technical information
and data, and Know-How created or owned by Cornell that is contained in the
documents listed in Appendix B 1: Charles River Documents, the documents listed
in Appendix B2: Files at IMPACT, and the materials listed in Appendix B3:
Materials at Almac under Quote #15366, and relating to IND 106,913; and/or (b)
the Inventions that Cornell or an Inventor provide or disclose to Licensee, in
each case (of (a) and (b)) prior to the Effective Date or during the Term.

1.19

“Term” means the period of time beginning on the Effective Date and continuing
until the earliest of (a) termination as set forth in Paragraphs 7.1 — 7.4 and
(b) the last to expire Royalty Term.

1.20

“Territory” means worldwide, except as may be modified by Paragraph 3.3(c).

1.21

“Valid Claim” means either (i) a claim of an unexpired and issued patent
included within Patent Rights that has not been permanently revoked or held
unenforceable or invalid by a final unappealable decision or unappealed decision
of a court of competent jurisdiction or (ii) a claim of a pending patent
application included within Patent Rights which claim has been filed and is
being prosecuted in good faith, has been pending for no longer than five (5)
years, and has not been abandoned or disallowed without the possibility of
appeal or refiling of the application.

Article 2.  GRANTS

2.1  License Grants.

(a)  Subject to Article 5.1 (“patent costs reimbursement obligations”) and to
the limitations set forth in this Agreement, Cornell hereby grants to Licensee
and its Affiliates (i) an exclusive (except as to Cornell to the extent set
forth in Paragraph 2.3), sublicensable (solely pursuant to Paragraph 2.2),
royalty-bearing license under Patent Rights, and (ii) a non-exclusive,
sublicensable (pursuant to Paragraph 2.2), royalty-bearing license under the
Technology, in each case to make and have made, to use and have used, to sell
and have sold, to offer for sale, and to import and have imported Licensed
Products, to practice Licensed Methods and to use and further develop the
Technology in the Field within the Territory and during the Term. (the
“Licenses”).


5

--------------------------------------------------------------------------------

 

(b)  In connection with the exercise of the Licenses by Licensee’s Affiliates,
Licensee agrees to provide to Cornell a written assurance from each of its
Affiliates exercising rights under the Licenses to comply with all applicable
terms of this Agreement.

2.2  Sublicense.

(a)  Licensee may grant Sublicenses of its licensed rights hereunder to third
parties in accordance with this Paragraph, through one or more tiers.

(b)  With respect to any permitted Sublicense, Licensee shall:

(i)  not receive, or agree to receive, anything of value in lieu of cash as
consideration from a third party under a Sublicense granted pursuant to
Paragraph 2.2(a) without the prior written consent of Cornell;

(ii)  enter into a written agreement pursuant to which Sublicensee shall agree
to comply with all applicable terms contained in this Agreement;

(iii)  reasonably promptly provide Cornell with a copy of each Sublicense issued
and any amendment made to any Sublicense; and

(iv)  be responsible for collecting all payments due, directly or indirectly, to
Cornell from Sublicensees, and summarizing and delivering all reports due,
directly or indirectly, to Cornell from Sublicensees as required by this
Agreement.

(c)  Unless Cornell provides written consent to a Sublicense prior to its
issuance by Licensee to the Sublicensee, solely upon termination of this entire
Agreement for any reason, Cornell, at its sole discretion, shall determine
whether Licensee shall cancel or assign to Cornell said Sublicense.

2.3  Reservation of Rights.  Cornell reserves the right to:

(a)  use the Inventions, Technology and Patent Rights solely for non-commercial
educational and research purposes;

(b)  publish or otherwise disseminate any information about the Inventions and
Technology at any time provided that, to the extent that CTL has knowledge of
such publication, CTL will provide Licensee 90 days’ notice of such publication;
and

(c)  allow other nonprofit institutions to use Inventions, Technology and Patent
Rights solely for non-commercial educational and research purposes.

6

--------------------------------------------------------------------------------

 

Article 3.  CONSIDERATION

3.1  Fees and Royalties.  The Parties hereto understand that the fees and
royalties payable by Licensee to Cornell under this Agreement are in
consideration for the license granted herein to Licensee under Technology and
Patent Rights. Licensee shall pay Cornell:

(a)  an initial license issue fee of [***] ([***]) (“Initial License Fee”) and a
materials fee of [***] ([***]) (“Materials Fee”), each within thirty (30) days
after the Effective Date;

(b)  annual license maintenance fees, payable on each anniversary of the
Effective Date according to the following schedule; provided however, that
Licensee’s obligation to pay this fee shall end upon the first commercial sale
of any Licensed Product in any country in the Territory, whereupon the annual
license maintenance fee shall be pro-rated for the number of months expired in
that license year prior to such first commercial sale and be paid on the
anniversary of the Effective Date.

Fee payable to Cornell

Date

[***]

1st anniversary

[***]

2nd anniversary

[***]

3rd anniversary

[***]

4th anniversary

[***]

5th anniversary

[***]

6th anniversary

[***]

7th anniversary

[***]

8th anniversary

[***]

9th and each anniversary thereafter

 

(c)  during the Royalty Term, milestone payments (“Milestone Payments”) in the
amounts payable according to the following schedule of events upon the specified
date or achievement of the specified event:

Amount

Milestone

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

For the avoidance of doubt, the maximum, aggregate Milestone Payments due for
each Licensed Product shall be $8,000,000.




7

--------------------------------------------------------------------------------

 

(d)  during the Royalty Term, on a per-Licensed-Product and country-by-country
basis, an earned royalty on Net Sales of Licensed Products by Licensee  and/or
its Affiliate(s) and Sublicensees (“Earned Royalty”) as follows:

When Licensed Product is:

the earned royalty rate is:

A Short-acting Licensed Product, (including any Combination Product in which a
Short-acting Licensed Product is sold with a Reversal Agent Licensed Product),
in countries where a Valid Claim Covers the applicable Licensed Product

[***]% of Net Sales of the applicable Licensed Product

A Short-acting Licensed Product (including any Combination Product in which a
Short-acting Licensed Product is sold with a Reversal Agent Licensed Product),
in countries where no Valid Claim Covers the applicable Licensed Product

[***]% of Net Sales of the applicable Licensed Product

An Intermediate-acting Licensed Product (including any Combination Product in
which an Intermediate-acting Licensed Product is sold with a Reversal Agent
Licensed Product), in countries where a Valid Claim Covers the applicable
Licensed Product

[***]% of Net Sales of the applicable Licensed Product

An Intermediate-acting Licensed Product (including any Combination Product in
which an Intermediate-acting Licensed Product is sold with a Reversal Agent
Licensed Product), in countries where no Valid Claim Covers the applicable
Licensed Product

[***]% of Net Sales of the applicable Licensed Product

A Reversal Agent Licensed Product, in countries where a Valid Claim Covers the
applicable Licensed Product and solely where such Reversal Agent Licensed
Product is sold as a stand-alone product and not as part of a Combination
Product

[***]% of Net Sales of the applicable Licensed Product

A Reversal Agent Licensed Product, in countries where no Valid Claim Covers the
applicable Licensed Product and solely where such Reversal Agent Licensed
Product is sold as a stand-alone product and not as part of a Combination
Product

[***]% of Net Sales of the applicable Licensed Product

 

In the event Licensee is required to pay royalties to one or more third parties
for Patent Rights necessary to sell Licensed Products, and the total royalties
payable by Licensee exceed [***], then Licensee may deduct [***]from the Earned
Royalties payable to Cornell for every $1.00 Licensee actually pays to said
third parties of the amount Licensee pays above the [***]; provided, however, in
no event shall the amount payable to Cornell be less than [***]% of the amount
otherwise due.




8

--------------------------------------------------------------------------------

 

for every $1.00 Licensee actually pays to said third parties of the amount
Licensee pays above the [***]; provided, however, in no event shall the amount
payable to Cornell be less than [***]% of the amount otherwise due.

(e)  during the Royalty Term, Sublicense fees relating to amounts received from
Sublicensees in an amount equal to [***]; provided, however, that for purposes
of this Paragraph 3.1(e), such fees received by Licensee from its Sublicensees
shall be deemed reduced by the amount of any costs and expenses that Licensee is
obligated, under the terms and conditions of the applicable Sublicense, to incur
or pay with respect to the development of the applicable Licensed Product, and
provided, further, that [***].

(f)  during the Royalty Term, beginning the first full calendar year after the
commercial sale of the first License Product by Licensee, its Sublicensee, or an
Affiliate and if the total payments by Licensee under Paragraphs 3.1(d) to
Cornell in any such year cumulatively are less than the amount (“Minimum Annual
Royalty”) illustrated below:

Year of Commercial Sale

Minimum Annual Royalty

1st

[***]

2nd

[***]

3rd

[***]

4th and each year thereafter

[***]

 

Licensee shall pay to Cornell on or before February 28 following the last
quarter of such year the difference between the Minimum Annual Royalty for the
applicable calendar year and the total Earned Royalty amount paid by Licensee
for such year under Paragraph 3.1(d); provided, however, that for the year of
commercial sales of the first Licensed Product, and for any year in which a
Licensed Product is removed from the market temporarily or permanently due to
regulatory action, the Minimum Annual Royalty payable shall be pro-rated for the
number of months remaining in that calendar year.

All fees and royalty payments specified in Paragraphs 3.1(a) through 3.1(f)
above shall be paid by Licensee pursuant to Paragraph 4.3 and shall be delivered
by Licensee to Cornell as noted in Paragraph 10.1.




9

--------------------------------------------------------------------------------

 

3.2  Patent Costs.  Licensee shall reimburse Cornell for all Past Patent Costs
(incurred prior to the Effective Date and in the amounts set forth below) and
all Future Patent Costs (incurred on or after the Effective Date). Past Patent
Costs shall be paid on June 30th and December 31st of the applicable years set
forth in the table below. Future Patent Costs shall be paid within thirty (30)
days following the date an itemized invoice is received by Licensee from
Cornell, which invoices shall be sent monthly. Past Patent Costs are [***] as of
June 30, 2017 and shall be paid according to the following schedule:

Date

Payment

December 31, 2017

[***]

June 30, 2018

[***]

December 31, 2018

[***]

June 30, 2019

[***]

 

3.3  Due Diligence.

(a)  Licensee shall use commercially reasonable efforts to, either directly or
through its Affiliate(s) or Sublicensee(s):

(i)  diligently proceed with the development, manufacture and sale of such
Licensed Products;

(ii)  [***];

(iii)  [***];

(iv)  [***];

(v)  [***];

(vi)  [***];

(vii)  [***];

(viii)  [***];




10

--------------------------------------------------------------------------------

 

(ix)  [***];

(x)  [***];

(xi)  [***];

(xii)  [***];

(xiii)  [***];

(xiv)  reasonably fill the market demand for Licensed Products following
commencement of marketing at any time during the term of this Agreement; and

(xv)  obtain and maintain all necessary governmental approvals and permits for
the manufacture, use and sale of Licensed Products in the Territory during the
Term.

(b)  If Licensee fails to perform any of its material obligations, then Cornell
shall issue a Notice of Default to Licensee and the Parties shall discuss in
good faith the key reasons for any such delay, and where any such delay or
failure to meet the goals set forth above is due to any key scientific or
technical challenges or complexities, regulatory challenges or changes, or
unexpected development costs, challenges or complexities or safety issues,
manufacturing challenges or hurdles, commercial factors, IP issues or any other
key aspects of development and commercialization, the Parties shall discuss the
matter in good faith and within sixty (60) days of such Notice of Default,
Licensee shall propose  a modified development plan in order to remedy or
overcome any such challenges. If Cornell agrees, or the arbitrator determines
pursuant to Appendix C, that there is a reasonable basis for said plan, then
such modified development plan shall constitute Licensee’s new development plan,
and the failure described in the Notice of Default will be deemed timely
cured.  In the event that after Licensee initiates such modified development
plan, Cornell does not believe that Licensee (directly or through its
Sublicensee) is applying its commercially reasonable efforts towards the
material objectives therein, then Cornell may request that the arbitrator
determine pursuant to Appendix C whether Licensee (directly or through its
Sublicensee) is applying such efforts, and if the arbitrator agrees with Cornell
that Licensee (directly or through its Sublicensee) is not applying such
efforts, then Cornell shall have the right and option to either terminate this
Agreement or change Licensee’s exclusive license to a nonexclusive license. This
right, if exercised by Cornell, supersedes the rights granted in Article 2.




11

--------------------------------------------------------------------------------

 

(c)  If at any time during the Term, Licensee has not begun a genuine product or
business development program for a specific Licensed Product in any country
within the Territory and Cornell receives one or more legitimate inquiries to
license Patent Rights for the commercialization of said specific Licensed
Product in said country, Cornell shall refer such offers to Licensee. If (i)
Licensee is no longer an Independent Company, and (ii) Licensee fails to satisfy
the market demand (within 25%) in said country of the specific Licensed Product,
and Licensee is unable to cure such failure within ninety (90) days from the
date of notice, or fails to grant Sublicenses to the inquirers to satisfy such
market demand (after Licensee has failed to cure such failure as set forth
above), Cornell may then exclude said country, and only said country, from the
Territory and license such rights to one or more third parties.

Article 4.  REPORTS, RECORDS AND PAYMENTS

4.1  Reports.

(a)  Development Reports.  Beginning six (6) months after Effective Date and
ending on the date of first commercial sale of a Licensed Product in the United
States, Licensee shall report to Cornell progress covering Licensee’s (and
Affiliate’s and Sublicensee’s, as applicable) material activities and efforts in
the development of any Licensed Products in the Field under this
Agreement.  Such reports shall be provided for the preceding six (6) months. The
report shall include, but not be limited to, activities and efforts to develop
and test all Licensed Products in the Field in the Territory and obtain
governmental approvals necessary for marketing the same.  Such semi-annual
reports shall be due within sixty (60) days of the end of the applicable
semi-annual reporting period and shall substantially conform to the form
provided herein as Appendix D.

(b)  Commercialization Reports.  After the first commercial sale of a Licensed
Product anywhere in the Territory, Licensee shall submit to Cornell semi-annual
commercialization reports on or before each February 28 and August 31 of each
year during the Term. Each report shall cover Licensee’s (and each Affiliate’s
and Sublicensee’s, as applicable) most recently completed calendar half and
shall show:

(i)  the gross sales and Net Sales (as defined in Paragraph 1.11) during the
most recently completed calendar quarter and the royalties, in US dollars,
payable with respect thereto;

(ii)  the number of each type of Licensed Product sold (in units or stock
keeping units, as applicable);

(iii)  sublicense fees and royalties received during the most recently completed
calendar half in US dollars, payable with respect thereto;

(iv)  the method used to calculate the royalties;

(v)  the exchange rates used; and

(vi)  relevant business and corporate development efforts relating to the rights
granted in this Agreement.

12

--------------------------------------------------------------------------------

 

Licensee shall provide the above information using a form that substantially
complies with the form shown in Appendix E and include information on the date
of the first commercial sale of each Licensed Product  in each country.

If no sales of Licensed Products have been made and no Sublicense revenue has
been received by Licensee during the applicable reporting period, Licensee shall
so report such information to Cornell, which such communication shall be deemed
to satisfy in full Licensee’s reporting obligations hereunder.

4.2  Records & Audits.

(a)  Licensee shall keep, and shall require its Affiliates and Sublicensees to
keep, accurate and correct records of Net Sales and such records as are
necessary to determine the amounts due to Cornell under this Agreement.  Such
records shall be retained by Licensee for at least five (5) years following a
given reporting period.

(b)  All records shall be available during normal business hours upon a mutually
agreeable date and time and with at least fifteen (15) business days’ advance
written notice to Licensee for inspection, at the expense of Cornell, by an
independent Certified Public Accountant selected by Cornell and in compliance
with the other terms of this Agreement for the sole purpose of verifying reports
and payments or other compliance issues. Such inspector shall not disclose to
Cornell any information other than information relating to the accuracy of
reports and payments made under this Agreement or other compliance issues. In
the event that any such inspection shows an undisputed under-reporting and
underpayment in excess of five percent (5%) for any twelve-month (12-month)
period, then Licensee shall pay the cost of the audit as well as any additional
sum that would have been payable to Cornell had the Licensee reported correctly,
plus an interest charge at a rate of ten percent (10%) per year. Such interest
shall be calculated from the date the correct payment was due to Cornell up to
the date when such payment is actually made by Licensee. For any undisputed
underpayment not in excess of five percent (5%) for any twelve-month (12-month)
period, Licensee shall pay the difference within thirty (30) days without
inspection cost but with interest charge per the provisions of Paragraph 4.3(c).

4.3  Payments.

(a)  All fees, reimbursements and royalties due Cornell shall be paid in United
States dollars and all checks shall be made payable to “Cornell University”,
referencing Cornell’s taxpayer identification number, [***], and sent to Cornell
according to Paragraph 10.1 (Correspondence). When Licensed Products are sold in
currencies other than United States dollars, Licensee shall first determine the
Earned Royalty in the currency of the country in which Licensed Products were
sold and then convert the amount into equivalent United States funds, using the
exchange rate quoted in the Wall Street Journal on the last business day of the
applicable reporting period.

(b)  Royalty Payments.

(i)  Royalties shall accrue when payments for the applicable Licensed Products
are invoiced, or if not invoiced, when delivered to a third party or Affiliate.

13

--------------------------------------------------------------------------------

 

(ii)  Licensee shall pay Earned Royalties semi-annually on or before February 28
and August 31 of each calendar year for the previous calendar half. Each such
payment shall be for earned royalties accrued within Licensee’s most recently
completed calendar half.

(iii)  Royalties earned on sales occurring pursuant to this Agreement or under a
Sublicense granted pursuant to this Agreement in any country outside the United
States shall not be reduced by Licensee for any taxes, fees, or other charges
imposed by the government of such country on the payment of royalty income,
except that all payments made by Licensee in fulfillment of Cornell’s tax
liability in any particular country may be credited against earned royalties or
fees due Cornell for that country. Licensee shall pay all bank charges resulting
from the transfer of such royalty payments.

(iv)  If at any time legal restrictions prevent the prompt remittance of part or
all royalties by Licensee with respect to any country where a Licensed Product
is sold or a Sublicense is granted pursuant to this Agreement, Licensee shall
convert the amount owed to Cornell into US currency and shall pay Cornell
directly from its US sources of funds for as long as the legal restrictions
apply.

(v)  In the event that any patent or patent claim within Patent Rights expires
or is held invalid in a final decision by a patent office from which no appeal
or additional patent prosecution has been or can be taken, or by a court of
competent jurisdiction and last resort and from which no appeal has or can be
taken, all obligation to pay royalties based solely on that patent or claim or
any claim patentably indistinct therefrom shall cease as of the date of such
final decision in the applicable country within the Territory. Licensee shall
not, however, be relieved from paying any royalties that accrued before the date
of such final decision in the applicable country within the Territory, or that
are based on another patent or claim within the Patent Rights not involved in
such final decision, or that are based on the use of the Technology in the
applicable country within the Territory.

(c)  Late Payments.  In the event royalty, reimbursement and/or fee payments are
not received by Cornell when due, Licensee shall pay to Cornell interest charges
at a rate of [***]. Such interest shall be calculated from the date payment was
due until actually received by Cornell.

Article 5.  PATENT MATTERS AND TECHNOLOGY OWNERSHIP

5.1  Patent Prosecution and Maintenance.

(a)  Provided that Licensee has reimbursed Cornell for Patent Costs pursuant to
Paragraph 3.2, Cornell shall diligently prosecute and maintain the United States
and, if available, foreign patents, and applications in Patent Rights using
counsel that is mutually agreed upon by the Parties.  Cornell shall provide
Licensee with copies of all relevant documentation relating to such prosecution
and an opportunity to review and comment upon the text of the applications
relating to the Patent Rights as soon as practicable (but in no event less than
thirty (30) days for new patent application filings and fifteen (15) days for
all other filings) before filing. The counsel shall take instructions only from
Cornell, and all patents and patent applications in Patent Rights shall be
assigned solely to CRF or Cornell. Further, Cornell shall (i) consider

14

--------------------------------------------------------------------------------

 

amending any patent application in Patent Rights to include claims reasonably
requested by Licensee to protect the products contemplated to be sold as
Licensed Products by Licensee under this Agreement; (ii) provide Licensee with a
copy of each submission made to and document received from a patent authority,
court or other tribunal relating to the Patent Rights reasonably promptly after
making such filing or receiving such document, including a copy of each
application for each item within the Patent Rights as filed together with notice
of its filing date and application number; (iii) keep Licensee apprised of the
status of all material communications, actual and prospective filings or
submissions regarding the Patent Rights, and give Licensee copies of and an
opportunity to review and comment on any such material communications, filings
and submissions proposed to be sent to any patent authority or judicial body;
and (iv) reasonably consider in good faith Licensee’s comments on the
communications, filings and submissions for the Patent Rights.  For the
avoidance of doubt, Licensee shall be free to prosecute and maintain the United
States and, if available elsewhere in the Territory, any and all patents and
applications therefor using counsel of its choosing with respect to any
inventions owned by Licensee.

(b)  Licensee may elect to terminate its reimbursement obligations with respect
to any patent application or patent in Patent Rights upon ninety (90) days
written notice to Cornell. Cornell shall use reasonable efforts to curtail
further Patent Costs for such application or patent when such notice of
termination is received from Licensee. Cornell, in its sole discretion and at
its sole expense, may continue prosecution and maintenance of said application
or patent, and Licensee shall have no further license with respect thereto and
shall not be responsible for any costs or fees associated therewith incurred by
Cornell after said 90 day period has ended. Non-payment of any portion of Patent
Costs with respect to any application or patent, which remains uncured for sixty
(60) days following Cornell’s Notice of Default with respect to such
non-payment, may be deemed by Cornell as an election by Licensee to terminate
its reimbursement obligations with respect to such application or patent.
Cornell is not obligated to file, prosecute, or maintain Patent Rights outside
of the territory at any time or to file, prosecute, or maintain Patent Rights to
which Licensee has terminated its License hereunder.

(c)  From and after the Effective Date, if Cornell proposes to abandon or fail
to maintain any patent or patent application within the Patent Rights, it shall
give Licensee reasonable notice thereof (with sufficient time for Licensee to
assume control thereof and continue the prosecution or maintenance of such
patent, trademark or application) and thereafter Licensee may, upon written
notice to Cornell and at Licensee’s sole cost, control the prosecution and
maintenance with respect to such patent or application (such patent or patent
application so assumed, a “Licensee Assumed Item”). Licensee shall control,
itself or through outside counsel reasonably acceptable to Cornell and directed
by Licensee, prosecution and maintenance with respect to Licensee Assumed Items
in the Territory, at Licensee’s sole cost and expense, as well as preparation
and filing for any patent term extensions or similar protections
therefor.  Licensee shall provide Cornell with a copy of each material
submission made to and document received from a patent authority regarding any
Licensee Assumed Items reasonably promptly after making such filing or receiving
such document, including a copy of each application for each item within the
Licensee Assumed Items as filed together with notice of its filing date and
application number.

15

--------------------------------------------------------------------------------

 

(d)  No later than 120 days after the Effective Date, Cornell and Licensee shall
discuss a prosecution strategy in respect of the Patents Rights. During the
Term, if Licensee reasonably believes that Cornell’s prosecution or maintenance
of any Patent Rights is inconsistent with the prosecution strategy as agreed
upon by the Parties, or otherwise believes that the Patent Costs attendant to
the prosecution or maintenance of any such Patent Right are unreasonable, then
the CEO of Recro Pharma, Inc. and the Director of Technology/Licensing for
Cornell shall meet and attempt to come to a resolution. To the extent that the
parties are unable to come to a mutually agreeable resolution, the dispute shall
be settled in accordance with Paragraph 10.8 (Dispute Resolution) of this
Agreement.

(e)  Licensee shall have the right to apply for an extension of the term of any
patent in Patent Rights if appropriate under the Drug Price Competition and
Patent Term Restoration Act of 1984 and/or European, Japanese and other foreign
counterparts of this law.  Licensee shall prepare all documents for such
application, and Cornell shall execute such documents and to take any other
additional action as Licensee reasonably requests in connection therewith.

5.2  Patent Infringement.

(a)  If either Party learns of any substantial infringement of Patent Rights,
such Party shall reasonably promptly inform the other Party and provide the
other Party with any available evidence of the infringement. Neither party shall
notify a third party of the infringement of Patent Rights without the consent of
the other party. Both Parties shall use reasonable efforts and cooperation to
terminate infringement without litigation.

(b)  From and after the Effective Date, Licensee shall have the first right, but
not the obligation, to enforce Patent Rights against any actual, alleged or
threatened infringement or misappropriation by third parties in the Territory,
at Licensee’s sole expense.  In the event Licensee elects to bring and prosecute
such an action, Cornell shall reasonably assist Licensee and cooperate in any
such action at Licensee’s request (and Licensee shall reimburse all reasonable,
documented, out-of-pocket expenses incurred by Cornell in connection therewith),
and Licensee shall seek and reasonably consider Cornell’s comments before
determining the strategy. Without limiting the foregoing, Licensee shall keep
Cornell advised of all material communications, actual and prospective filings
or submissions regarding such action, and shall provide Cornell copies of and an
opportunity to review and comment on any such material communications, filings
and submissions. Licensee shall not settle, or consent to any judgment in, any
action under this Paragraph 5.2(b) without Cornell’s prior written consent, not
to be unreasonably withheld or delayed.

(c)  From and after the Effective Date, Cornell may request that Licensee take
legal action against a third party for the infringement of Patent Rights in the
Field and within the Territory. Such request shall be made in writing and shall
include any available evidence of such infringement and damages. If the
infringing activity has not abated ninety (90) days following Cornell’s request,
Licensee shall elect to or not to commence suit on its own account. Licensee
shall give notice of its election in writing to Cornell by the end of the
one-hundredth (100th) day after receiving notice of such request from
Cornell.  Cornell may thereafter bring suit for patent infringement and any
related claims at its own expense and Licensee will cooperate with Cornell. If
Cornell elects to bring and prosecute such an action, then Cornell shall seek
and reasonably

16

--------------------------------------------------------------------------------

 

consider Licensee’s comments on strategy. Without limiting the foregoing,
Cornell shall keep Licensee advised of all material communications, actual and
prospective filings or submissions regarding such action, and shall provide
Licensee copies of and an opportunity to review. Cornell shall not settle, or
consent to any judgment in, any action under this Paragraph 5.2(c), without
Licensee’s prior written consent, not to be unreasonably withheld or delayed.

(d)  Any recovery or settlement received in connection with any suit brought
pursuant to Paragraphs 5.2(b) or 5.2(c) will [***].[***].[***]. Cornell and
Licensee agree to be bound by all determinations of patent infringement,
validity, and enforceability (but no other issue) resolved by any adjudicated
judgment in a suit brought in compliance with this Paragraph 5.2.

(e)  Notwithstanding 5.2(d), any agreement made by Licensee for purposes of
settling litigation or other dispute shall comply with the requirements of
Paragraph 2.2 (Sublicense) of this Agreement.

(f)  Each party shall cooperate with the other in litigation proceedings at the
expense of the party bringing suit. Litigation shall be controlled by the party
bringing the suit. CRF and/or Cornell may be represented by counsel of its
choice at its own expense in any suit brought by Licensee. For the sake of
clarity, each party may be represented by counsel of its choice in any suit
brought against them by the alleged infringer.

5.3  Patent Marking.  Licensee shall mark all Licensed Products made, used or
sold under the terms of this Agreement, or their containers, in accordance with
the applicable patent marking laws.

5.4  Ownership of Technology

(a)  Cornell retains ownership of the Technology, and Cornell shall be the sole
owner of all right, title and interest to such Technology and all intellectual
property rights therein.  During the Term, Licensee shall make no use of
Technology outside the scope of this Agreement and the licenses granted
hereunder.  Any such use shall be a material breach of this Agreement.

(b)  Licensee retains ownership of the Licensee Know-How and Licensee shall be
the sole owner of all right, title and interest to such Licensee Know-How and
all intellectual property rights therein. Cornell shall make no use of the
Licensee Know-How and any such use shall be a material breach of this Agreement.

(c)  Promptly after receipt by Cornell of the Initial License Fee and the
Materials Fee from Licensee pursuant to Paragraph 3.1(a), Cornell shall transfer
IND 106,913 to Licensee by filing a letter with the FDA stating that all rights
to IND 106,913 have been transferred to Licensee as the new owner, as of the
effective date set forth therein, pursuant to 21 CFR 312.72 Change in Ownership
of Application and in a form reasonably acceptable to Licensee. Cornell shall
execute two (2) copies of such letter, and shall deliver one (1) copy to each of
FDA and Licensee. Upon termination of this Agreement, the Parties will discuss
and agree upon their desired treatment and disposition of IND 106,913.

17

--------------------------------------------------------------------------------

 

Article 6.  GOVERNMENTAL MATTERS

6.1  Governmental Approval or Registration.  If this Agreement or any associated
transaction is required by the law of any nation to be either approved or
registered with any governmental agency, Licensee shall assume all legal
obligations to do so and Cornell shall cooperate with Licensee in fulfilling any
such obligations. Licensee shall notify Cornell if it becomes aware that this
Agreement is subject to a United States or foreign government reporting or
approval requirement.  Licensee shall make all necessary filings and pay all
costs including fees, penalties, and all other out-of-pocket costs associated
with such reporting or approval process.

6.2  Export Control Laws.  Licensee shall observe all applicable United States
and foreign laws with respect to the transfer of Licensed Products and related
technical data to foreign countries, including, without limitation, the
International Traffic in Arms Regulations and the Export Administration
Regulations.

Article 7.  TERMINATION AND EXPIRATION OF THE AGREEMENT

7.1  Termination by Cornell.

(a)  If Licensee fails to perform or violates any term and is in material breach
of this Agreement, then Cornell may give written notice of default (“Notice of
Default”) to Licensee. If Licensee fails to cure the default within sixty (60)
days of the Notice of Default, Cornell may terminate this Agreement and the
license granted herein by a second written notice (“Notice of Termination”) to
Licensee.  If a Notice of Termination is sent to Licensee, this Agreement shall
automatically terminate on the effective date of that notice. Termination shall
not relieve Licensee of its obligation to pay any fees owed at the time of
termination and shall not impair any accrued right of Cornell.

(b)  This Agreement will terminate immediately, without the obligation to
provide written notices as set forth in Paragraph 7.1(a), if Licensee files a
claim including in any way the assertion that any portion of CRF’s or Cornell’s
Patent Rights is invalid or unenforceable where the filing is by the Licensee, a
third party on behalf of the Licensee, or a third party at the written urging of
the Licensee.

7.2  Termination by Licensee.

(a)  Licensee shall have the right at any time and for any reason to terminate
this Agreement upon ninety (90) days written notice to Cornell. Said notice
shall state Licensee’s reason (if any) for terminating this Agreement.

(b)  Any termination under Paragraph 7.2(a) shall not relieve Licensee of any
obligation or liability accrued under this Agreement or rescind any payment made
to Cornell prior to the time termination becomes effective. Termination shall
not affect in any manner any rights of Cornell or CRF arising under this
Agreement prior to termination.

18

--------------------------------------------------------------------------------

 

7.3  Survival on Termination.  The following Paragraphs and Articles shall
survive the termination of this Agreement:

(a)  Article 4 (REPORTS, RECORDS AND PAYMENTS);

(b)  Paragraph 7.3 (Survival on Termination);

(c)  Paragraph 7.4 (Disposition of Licensed Products on Hand);

(d)  Paragraph 7.5 (Post-Expiration License);

(e)  Paragraph 8.2 (Indemnification);

(f)  Article 9 (USE OF NAMES AND TRADEMARKS);

(g)  Paragraph 10.2 hereof (Confidentiality); and

(h)  Paragraph 10.5 (Failure to Perform).

7.4  Disposition of Licensed Products on Hand.  Upon termination of this
Agreement under Paragraph 7.1 or 7.2, Licensee may dispose of all previously
made or partially made Licensed Product within a period of one hundred and
twenty (120) days of the effective date of such termination provided that the
sale of such Licensed Product by Licensee, its Sublicensees, or Affiliates shall
be subject to the terms of this Agreement, including but not limited to the
rendering of reports and payment of royalties required under this Agreement.

7.5  Post-Expiration License.  Effective upon the expiration of the Royalty Term
for a given Licensed Product in a given country, Cornell hereby grants to
Licensee and its Affiliates, and Licensee and its Affiliates will retain, a
royalty-free, nonexclusive license, with the right to grant sublicenses, under
the Technology, in each case to make and have made, to use and have used, to
sell and have sold, to offer for sale, and to import and have imported Licensed
Products, to practice Licensed Methods and to use and further develop the
Technology in the Field in said country; the obligations to Cornell in Paragraph
8.2 and Article 9 remain in effect for as long as Licensee is using Technology
and must be transferred with any transfer of Technology to a third party.  The
grant and obligations in this Paragraph 7.5 survive expiration of this
Agreement.  This Paragraph 7.5 does not apply if this Agreement is terminated
under Paragraphs 7.1 or 7.2.

Article 8.  LIMITED WARRANTY AND INDEMNIFICATION

8.1  Limited Warranty.

(a)  Cornell warrants that (i) it has the lawful right to grant the licenses
under this Agreement; (ii) neither it, CTL nor CRF have granted or will grant
any right, license, or interest in, to, or under the Patent Rights or Technology
that is inconsistent with the rights, licenses, and interests granted under the
terms and conditions set forth in this Agreement including but not limited to
(x) granting any rights or licenses under Patent Rights that would enable the
development, manufacturing, import or commercialization of any Licensed Product
in the Field or (y) granting any exclusive rights or licenses under Technology
that would enable the

19

--------------------------------------------------------------------------------

 

development, manufacturing, import or commercialization of any Licensed Product
in the Field; (iii) prior to the Effective Date, to the best of its knowledge,
without undue investigation, neither it nor CTL or CRF have received any written
notice of any opposition or challenge against any Patent Rights in the
Territory;  and (iv) prior to the Effective Date, to the best of its knowledge,
without undue investigation, neither it nor CTL or CRF have received any written
notice from any third party or alleging that the use of the Patent Rights,
Technology, IND 106,913, or the Licensed Method is infringing or is likely to
infringe the rights of any third party.

(b)  Except as otherwise set forth herein, the Licenses are provided “AS IS” and
without WARRANTY OF MERCHANTABILITY or WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE or any other warranty, express or implied. Except as otherwise set forth
herein, Cornell makes no representation or warranty that the Licensed Product,
Licensed Method, or the use of Patent Rights, IND 106,913, or Technology will
not infringe any other patent or other proprietary rights.

(c)  IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES RESULTING FROM EXERCISE OF THE LICENSE GRANTED HEREIN OR
THE USE OF THE INVENTIONS, LICENSED PRODUCT, LICENSED METHOD, IND 106,913 OR
TECHNOLOGY. NOTHING IN THIS PARAGRAPH 8.1(C) IS INTENDED TO LIMIT OR RESTRICT
THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF LICENSEE UNDER SECTION 8.2 WITH
RESPECT TO ANY DAMAGES OR SETTLEMENT PAYMENTS PAID TO A THIRD PARTY IN
CONNECTION WITH A THIRD-PARTY CLAIM.

(d)  Except as otherwise set forth in Paragraph 8.1(a) or otherwise set forth in
this Agreement, nothing in this Agreement shall be construed as:

(i)  a warranty or representation by Cornell or CRF as to the validity or scope
of any Patent Rights;

(ii)  a warranty or representation that anything made, used, sold or otherwise
disposed of under any license granted in this Agreement is or shall be free from
infringement of patents of third parties;

(iii)  an obligation to bring or prosecute actions or suits against third
parties for patent infringement except as provided in Paragraph 5.2 hereof;

(iv)  conferring by implication, estoppel or otherwise any license or rights
under any patents of CRF or Cornell other than Patent Rights as defined in this
Agreement, regardless of whether those patents are dominant or subordinate to
Patent Rights; or

(v)  an obligation to furnish any Know-How apart from Know-How related to the
Patent Rights or otherwise included in the Technology; or

(vi)  an obligation to update Technology.

20

--------------------------------------------------------------------------------

 

(e)  Licensee represents and warrants that:

(i)  as of the Effective Date, Recro Ireland Limited is an Affiliate of
Licensee; and

(ii)  Licensee will provide prompt written notice to Cornell if any Affiliate of
Licensee that has exercised rights under this Agreement ceases to be an
Affiliate of Licensee, which written notice will describe the disposition of any
Patent Rights, Technology, and Licensed Product that was in the possession or
control of said former Affiliate.

8.2  Indemnification.

(a)  Licensee shall indemnify, hold harmless and defend CRF, Cornell, and each
of their respective trustees, directors, officers, employees, and agents; the
sponsors of the research that led to the Inventions; and the Inventors of the
patents and patent applications in Patent Rights and their employers (the
“Cornell Indemnitee(s)”) against any and all claims, suits, losses, damage,
costs, fees, and expenses (“Losses”) arising out arising out of any claim,
action, lawsuit, or other proceeding (collectively, “Claims”) brought against
any Cornell Indemnitee by a third party to the extent such Losses result from
the development or commercialization of the Licensed Products by Licensee or its
Affiliates or Sublicensees, except to the extent involving or relating to (i) a
material breach by Cornell of this Agreement, including any failure of Cornell’s
representations or warranties in Paragraph 8.1(a) to be true, or (ii) any gross
negligence, willful misconduct or fraud of any Cornell Indemnitee.

(b)  Whenever any Claim or Loss shall arise for which a Cornell Indemnitee (the
“Indemnified Party”) may seek indemnification under this Paragraph 8.2, the
Indemnified Party shall promptly notify the other Party (the “Indemnifying
Party”) of the Claim or Loss and, when known, the facts constituting the basis
for the Claim; provided, however, that the failure by an Indemnified Party to
give such notice or to otherwise meet its obligations under this Paragraph 8.2
shall not relieve the Indemnifying Party of its indemnification obligation under
this Agreement, except and only to the extent that the Indemnifying Party is
actually prejudiced as a result of such failure.  Except as set forth in this
Paragraph, the Indemnifying Party shall have exclusive control of the defense
and settlement of all Claims for which it is responsible for indemnification and
shall promptly assume defense thereof at its own expense. The Indemnifying Party
shall act diligently and in good faith with respect to all matters relating to
the settlement or disposition of any Claim as the settlement or disposition
relates to the Indemnified Party and shall cause such defense to be conducted by
counsel reasonably acceptable to the Indemnified Party. The Indemnified Party
shall not settle or compromise such Claim for which it is entitled to
indemnification without the prior written consent of the Indemnifying Party,
unless the Indemnifying Party is in breach of its obligation to defend
hereunder. In no event shall the Indemnifying Party settle any Claim without the
prior written consent of the Indemnified Party if such settlement does not
include a complete release from liability on such Claim or if such settlement
would involve undertaking an obligation other than the payment of money, would
bind or impair the other Party, or includes any admission of wrongdoing or that
any intellectual property or proprietary right of the other Party is invalid or
unenforceable. The Indemnified Party shall reasonably cooperate with the
Indemnifying Party at the Indemnifying Party’s expense and shall make available
to the Indemnifying Party reasonably requested information under the control of
the Indemnified Party, which information shall be subject to Paragraph 10.2.

21

--------------------------------------------------------------------------------

 

The Indemnified Party shall have the right (at its own expense) to be present in
person or through counsel at all legal proceedings giving rise to the right of
indemnification. Notwithstanding the foregoing, the Indemnified Party will have
the right to employ separate counsel at the Indemnifying Party’s expense and to
control its own defense of the applicable Claim if: (i) there are or may be
legal defenses available to the Indemnified Party that are different from or
additional to those available to the Indemnifying Party; or (ii) in the
reasonable opinion of counsel to the Indemnified Party, a conflict or potential
conflict exists between the Indemnified Party and Indemnifying Party that would
make such separate representation advisable; provided that in no event will the
Indemnifying Party be required to pay fees and expenses under this sentence for
more than one (1) firm of attorneys in any jurisdiction in any one (1) legal
action or group of related legal actions. In such event, the Indemnified Party
shall not settle or compromise such Claim without the prior written consent of
the Indemnifying Party, such consent not to be unreasonably withheld,
conditioned or delayed.

(c)  Licensee, at its sole cost and expense, shall insure its activities in
connection with the work under this Agreement and obtain and maintain insurance
or an equivalent program of self-insurance as follows:

(i)  Prior to the first “in human” test of a Licensed Product:  comprehensive or
commercial general liability insurance (contractual liability included) with
limits of at least: (A) each occurrence, [***]; (B) products/completed
operations aggregate, [***]; (C) personal and advertising injury, [***]; and (D)
general aggregate (commercial form only), [***]; and

(ii)  Commencing upon the first “in human” test of a Licensed
Product:  comprehensive or commercial general liability insurance (contractual
liability included) with limits of at least: (A) each occurrence, [***]; (B)
products/completed operations aggregate, [***]; (C) personal and advertising
injury, [***]; and (D) general aggregate (commercial form only), [***]; and

(iii)  the coverage and limits referred to above shall not in any way limit the
liability of Licensee.

(d)  Licensee shall, upon request, furnish Cornell with certificates of
insurance showing compliance with all requirements. Such certificates shall: (i)
provide for thirty (30) day advance written notice to Cornell of any
modification; (ii) indicate that Cornell has been endorsed as an additionally
insured party under the coverage referred to above; and (iii) include a
provision that the coverage shall be primary and shall not participate with nor
shall be excess over any valid and collectable insurance or program of
self-insurance carried or maintained by Cornell.




22

--------------------------------------------------------------------------------

 

Article 9.  USE OF NAMES AND TRADEMARKS

9.1Nothing contained in this Agreement confers any right to use in advertising,
publicity, or other promotional activities any name, trade name, trademark, or
other designation of either Party hereto (including contraction, abbreviation or
simulation of any of the foregoing). Unless required by law, the use by Licensee
of the name, “Cornell University” or “Cornell Research Foundation” is
prohibited, without the express written consent of Cornell.

9.2Cornell may acknowledge the existence of this Agreement and the extent of the
grant in Article 2 to third parties, provided that the financial terms of this
Agreement shall be deemed Confidential Information such that the obligations of
Paragraph 10.2 shall apply to any disclosure(s) thereof.

9.3Licensee may acknowledge or make press releases regarding the existence of
this Agreement and the extent of the grant in Article 2 but Licensee shall not
disclose the financial terms of this Agreement except where disclosure of
Confidential Information is permitted in accordance with Paragraph 10.2(b)(iii)
herein or otherwise required by law, regulation, exchange rules or legal
process. To the extent Licensee makes any forward-looking statement regarding
this Agreement in its press releases, Licensee shall seek the prior consent of
Cornell, which shall not be unreasonably withheld or delayed.

Article 10.  MISCELLANEOUS PROVISIONS

10.1  Correspondence.  Any notice, invoice or payment required to be given to
either Party under this Agreement shall be deemed to have been properly given
and effective:

(a)  on the date of delivery if delivered in person;

(b)  one (1) day after the successful transmission in pdf file format if sent by
electronic mail using the Internet; or

(c)  five (5) days after mailing if mailed by first-class or certified mail,
postage paid, to the respective addresses given below, or to such other address
as is designated by written notice given to the other Party.

If sent to Licensee:

[Reports and Notices Contact]:

Recro Pharma, Inc.

Attention: Gerri Henwood

490 Lapp Road

Malvern, PA 19355

Phone: 484-395-2470

Email: [***]

23

--------------------------------------------------------------------------------

 

Accounts Payable Contact:

 

Recro Pharma, Inc.

Attention: Ryan Lake, Senior Vice President of Finance

490 Lapp Road

Malvern, PA 19355

Phone: 484-395-2470

Email: [***]

Intellectual Property Contacts:

 

Recro Pharma, Inc.

Attention: Vanessa Ragaglia

490 Lapp Road

Malvern, PA 19355

Phone: 484-395-2470

Email: [***]

and

Stradley Ronon Stevens & Young, LLP

Attention: Paul K. Legaard, Ph.D.

Great Valley Corp. Center, 30 Valley Stream Parkway

Malvern, PA 19355

Phone: 610-651-2277

Email: plegaard@stradley.com

If sent to Cornell:

For all correspondence except payments -

Center for Technology Licensing at Cornell University

Attention: Executive Director

395 Pine Tree Road, Suite 310

Ithaca, NY 14850

TEL:607-254-5236

EMAIL: [***]

For all payments -

If sent by mail:

Center for Technology Licensing at Cornell University

PO Box 6899

Ithaca, NY 14851-6899

24

--------------------------------------------------------------------------------

 

If remitted by electronic payments via ACH or Fed Wire:

 

Receiving bank name:

[***]

Bank account no.:

[***]

Bank routing (ABA) no.:

[***]

SWIFT code:

[***]

Bank account name:

[***]

Bank ACH format code:

[***]

Bank address:

[***]

Additional information:

[***]

 

An email copy of the wire transfer transaction receipt shall be sent to Director
for Finance and Operations at [***]. Licensee is responsible for all bank
charges of wire transfer of funds for payments. The bank charges shall not be
deducted from total amount due to Cornell.

10.2  Confidentiality.

(a)  “Confidential Information” shall mean any and all information and data,
including all scientific, pre-clinical, clinical, regulatory, manufacturing,
marketing, financial, trade secret and commercial information or data, whether
communicated in writing or orally or by any other method, which is provided by
one Party or its Affiliates to the other Party or its Affiliates in connection
with this Agreement.  Information, including Technology, relating to the
Inventions and disclosed by Cornell to Licensee during the Term of this
Agreement shall be deemed the Confidential Information of Cornell.  The Licensee
Know-How shall be deemed the Confidential Information of Licensee. All
Confidential Information shall remain the property of the disclosing Party.

(b)  Each Party shall:

(i)  solely use the Confidential Information of the disclosing Party for the
purpose of performing its obligations and exercising its rights under this
Agreement;

(ii)  safeguard the Confidential Information of the disclosing Party against
disclosure to others with the same degree of care as it exercises with its own
data of a similar nature; and

(iii)  not disclose Confidential Information to others (except to its employees,
agents or consultants who are bound in writing to the receiving Party by a like
obligation of confidentiality) without the express written permission of the
disclosing Party.

Notwithstanding the foregoing, the receiving Party shall not be prevented from
using or disclosing any of the Confidential Information that:

 

(A)

the receiving Party can demonstrate by written records was previously known to
it other than through a prior disclosure by or on behalf of the disclosing
Party;

25

--------------------------------------------------------------------------------

 

 

(B)

is now, or becomes in the future, public knowledge other than through acts or
omissions of the receiving Party or its Affiliates;

 

(C)

(C)is lawfully obtained by the receiving Party from sources independent of the
disclosing Party and not in violation of any confidentiality obligation to the
disclosing Party not to disclose such Confidential Information; or

 

(D)

is required to be disclosed by law, regulation or a court of competent
jurisdiction; provided, however, that the receiving Party shall use commercially
reasonable efforts to notify the disclosing Party of the receiving Party’s
intent to make such disclosure of such Confidential Information sufficiently
prior to making such disclosure so as to allow the disclosing Party adequate
time to take whatever action the disclosing Party may deem to be appropriate to
protect the confidentiality of the information.

(c)  The confidentiality obligations of each Party hereunder shall continue for
a period ending five (5) years from the termination or expiration date of this
Agreement.

(d)  Cornell may disclose to the Inventors the terms and conditions of this
Agreement upon their request provided that Cornell shall first require in
writing that the Inventors not disclose such terms and conditions which, for the
avoidance of doubt, are Confidential Information hereunder.

10.3  Assignability.  This Agreement may not be assigned by either Party,
without the written consent of the other Party, such consent not to be
unreasonably withheld; provided, however, that Licensee may assign without
consent, but with notice of assignment, to Recro Ireland Limited, provided that
such entity is financially capable (directly or through commitment of funds from
Licensee) of performing the obligations of Licensee under this Agreement.

10.4  No Waiver.  No waiver by either Party of any breach or default of any
covenant or agreement set forth in this Agreement shall be deemed a waiver as to
any subsequent and/or similar breach or default.

10.5  Failure to Perform.  In the event of a failure of performance due under
this Agreement and if it becomes necessary for either party to undertake legal
action against the other on account thereof, then the prevailing party shall be
entitled to reasonable attorney’s fees in addition to reasonable and documented
costs and necessary disbursements.

10.6  Governing Laws.  THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, but the scope and validity of
any patent or patent application shall be governed by the applicable laws of the
country of the patent or patent application.

26

--------------------------------------------------------------------------------

 

10.7  Force Majeure.  A Party to this Agreement shall be excused from any
performance required herein if such performance is rendered impossible or
unfeasible due to any Force Majeure Event.  When such Force Majeure Event has
abated, the non-performing Party’s obligations herein shall resume.

10.8  Dispute Resolution.  Any dispute arising between Cornell and Licensee
under this Agreement shall be resolved under the Baseball Arbitration procedure
described in Appendix C.

10.9  Headings.  The headings of the several sections are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

10.10  Entire Agreement.  This Agreement embodies the entire understanding of
the Parties and supersedes all previous communications, representations or
understandings, either oral or written, between the Parties relating to the
subject matter hereof.

10.11  Amendments.  No amendment or modification of this Agreement shall be
valid or binding on the Parties unless made in writing and signed on behalf of
each Party.

10.12  Severability.  In the event that any of the provisions contained in this
Agreement is held to be invalid, illegal, or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provisions
of this Agreement, and this Agreement shall be construed as if the invalid,
illegal, or unenforceable provisions had never been contained in it.

10.13  Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same agreement.

 

27

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, both Cornell and Licensee have executed this Agreement, in
duplicate originals, by their respective and duly authorized officers on the day
and year written.

 

RECRO IRELAND LIMITED:

 

CORNELL UNIVERSITY:

By:

  /s/ Gerri Henwood

 

By:

  /s/ Brian. J. Kelly

 

(Signature of an authorized officer)

 

 

(Signature of an authorized officer)

Name:

Gerri Henwood

 

Name:

Brian. J. Kelly, Ph.D.

Title:

CEO & Pres

 

Title:

Director, Technology Licensing

Date:

6/30/17

 

Date:

June 30, 2017

 

 

1

--------------------------------------------------------------------------------

 

 

Appendix A: Patent Rights

Cornell Ref

Country

App. No.

Status

Patent No

Title

3999-01-US

United States

[***]

Converted

 

[***]

3999-02-US

United States

[***]

Issued

[***]

[***]

3999-03-PC

PCT

[***]

Converted

 

[***]

3999-04-AU

Australia

[***]

Issued

[***]

[***]

3999-05-CA

Canada

[***]

Issued

[***]

[***]

3999-06-CN

China

[***]

Issued

[***]

[***]

3999-07-EP

Europe

[***]

Issued

[***]

[***]

3999-08-IN

India

[***]

Filed

 

[***]

3999-09-JP

Japan

[***]

Issued

[***]

[***]

3999-10-DE

Germany

[***]

Issued

[***]

[***]

3999-11-FR

France

[***]

Issued

[***]

[***]

3999-12-GB

United Kingdom

[***]

Issued

[***]

[***]






2

--------------------------------------------------------------------------------

 

 

4398-01-US

United States

[***]

Converted

 

[***]

4398-02-PC

PCT

[***]

Not Converted

 

[***]

4398-03-US

United States

[***]

Issued

[***]

[***]

4708-01-US

United States

[***]

Converted

 

[***]

4708-02-PC

PCT

[***]

Converted

 

[***]

4708-03-CN

China

[***]

Prosecution

 

[***]

4708-04-US

United States

[***]

Issued

[***]

[***]

5421-01-US

United States

[***]

Converted

 

[***]

5421-02-US

United States

[***]

Converted

 

[***]

5421-03-US

United States

[***]

Converted

 

[***]

5421-04-PC

PCT

[***]

Converted

 

[***]

5421-05-US

United States

[***]

Issued

[***]

[***]






3

--------------------------------------------------------------------------------

 

 

5421-06-EP

Europe

[***]

Allowed

 

[***]

5421-07-JP

Japan

[***]

Filed

 

[***]

 

 

4

--------------------------------------------------------------------------------

 

 

Appendix B1: Charles River Documents

Study No. (Sponsor Ref. No.)

Title

Draft/Final Report Date

Cubic Footage

Sponsor Representative

Archived Material (Room temperature, unless otherwise specified)

End of Continued Storage

Number of Samples

102222

[***]

December 10, 2010

1ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31,2016

-

102223

[***]

December 10, 2010

1ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31, 2016

-

142191

[***]

May 02, 2014

1 ft3

Jeff McGilvra

Raw Data (Paper & Multimedia)

August 31, 2016

-

142192 (PK-002)

[***]

May 02, 2014

2 ft3

Jeff McGilvra

Raw Data (Paper & Multimedia)

August 31, 2016

-

142193 (CW002-001)

[***]

May 02, 2014

1ft3

Erica Allen

Raw Data (Paper & Multimedia)

August 31, 2016

-

143029

[***]

April 09, 2012

1ft3

John J. Savarese

Raw Data (Paper)

August 31, 2016

-

143030 (PK-AD-001)

[***]

January 17, 2012

1ft3

John J. Savarese

Raw Data (Paper 8 Multimedia)

August 31, 2016

-






5

--------------------------------------------------------------------------------

 

 

143032

[***]

February 14, 2013

1ft3

Robert Rizzolo

Raw Data (Paper & Multimedia)

August 31. 2016

-

183136

[***]

November 17, 2010

1 ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31, 2016

-

401066

[***]

October 30, 2009

1 ft3

Gilbert W. Carnathan

Raw Data (Paper & Multimedia)

August 31, 2016

-

401067

[***]

November 03, 2009

1ft3

Gilbert W. Carnathan

Raw Data (Paper & Multimedia)

August 31, 2016

-

503757

[***]

October 15, 2010

5 ft3

John J. Savarese

Raw Data (Paper & Multimedia), Blacks, Hematology Slides, Pathology Slides. Wet
Tissues

August 31, 2016

-

600401

[***]

April 21, 2010

1ft3

Gilbert W. (Chip) Carnathan

Raw Data (Paper & Multimedia)

August 31, 2016

 

962374

[***]

May 19, 2009

1ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31. 2016

-

962375

[***]

May 22, 2009

1ft3

John J. Savarese

Raw Data (Paper & Multimedia), Genetic Slides

August 31,2016

-

1400104

[***]

February 14, 2013

1ft3

Robert Rizzolo

Raw Data (Paper & Multimedia)

August 31, 2016

-

1400273

[***]

July 02, 2013

1ft3

Alexander Smith

Raw Data (Paper & Multimedia)

August 31, 2016

-






6

--------------------------------------------------------------------------------

 

 

1400274

[***]

July 02,2013

1ft3

Alexander Smith

Raw Data (Paper & Multimedia)

August 31, 2016

-

2100001

[***]

November 15, 2012

1ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31,2016

-

2100002

[***]

November 15, 2012

1ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31, 2016

-

2100072

[***]

February 15, 2013

1ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31, 2016

-

2100073

[***]

February 15, 2013

1ft3

John J. Savarese

Raw Data (Paper & Multimedia)

August 31, 2016

-

 

 

7

--------------------------------------------------------------------------------

 

 

Appendix B2: Files at IMPACT

•

Cornell IND (electronically) and submission #s 0000 through 0027

•

All FDA correspondence (from pre-IND through present) with the possible
exception of a gap in 2009 (April – November) when I switched companies and did
not have access to the project.

•

Meeting minutes from internal project meetings from April 2007 through Oct 2014
(again – with a gap in 2009).

•

CDs with nonclinical studies:

 

-

20034480

 

-

20030605

 

-

20038747

 

-

21000058

 

-

2100002

 

-

20033131

 

-

20027620

 

-

EQU00003

 

-

503757

 

-

183136

 

-

102223

 

-

2019549

 

-

20033130

 

-

EQU00013

 

-

20027635

•

Trial Master File from Study CW002-001 which includes:

 

-

Protocol and amendments

 

-

Protocol violations/deviations forms

 

-

Investigator’s Brochure

 

-

Study Reference Manual

 

-

Site Initiation Binder

 

-

Blank SAE/pregnancy forms

 

-

Blank CRFs

 

-

CRF completion guidelines

8

--------------------------------------------------------------------------------

 

 

 

-

Final CRFs

 

-

Investigational product records

 

-

Lab accreditations and reference ranges

 

-

IRB member list and correspondence

 

-

Informed consent form

 

-

Pharmacist CV/licenses

 

-

Investigator meeting slides

 

-

Site monitoring/training documentation and reports

 

-

Screening/Enrollment logs

 

-

Drug accountability/shipping records

 

-

Protocol agreement signatures

 

-

1572s/CVs/licenses/financial agreements for investigators

 

-

Site personnel log

 

-

Copies of advertising

 

-

Safety Monitoring Board meeting records

 

-

Data management plans

 

-

Documents from Charles River regarding PK assessments/issues

•

Clinical study report for CW002-001 and all related tables, listings, figures,
appendices.

 

9

--------------------------------------------------------------------------------

 

 

Appendix B3: Materials at Almac under Quote #15366

SUB-

INVENTORY

STORAGE-OS

LOCATOR CODE

STORAGE SITE

ITEM NUMBER

ITEM DESCRIPTION

LOT NUMBER

QUANTITY ON HAND

UOM

LOT AGING

Frzr -20

15366.00

430-014a

NC

12952

[***]

R090531

146.00

EA

1579.00

Frzr -20

15366.00

430-044b

NC

12952

[***]

R090531

146.00

EA

1579.00

Frzr -20

15366.00

430-038b

NC

12953

[***]

R090529

40.00

EA

1579.00

Frzr -20

15366.00

430-048a

NC

12953

[***]

R090529

148.00

EA

1579.00

Frzr -20

15366.00

430-018a

NC

12954

[***]

R090530

234.00

EA

1579.00

Frzr -20

15366.00

430-048b

NC

12954

[***]

R090530

146.00

EA

1579.00

Frzr -20

15366.00

430-036a

NC

10384

[***]

R090526

100.00

EA

 

Frzr -20

15366.00

430-003a

NC

10383

[***]

R090528

100.00

EA

 

Frzr -20

15366.00

430-049a

NC

10383

[***]

R090527

34.00

EA

1253.00

Returns

100672.00

DUR0206D

NC

R10000369

[***]

NC74512

1.00

EA

1020.00

Returns

100672.00

DUR0206D

NC

R10000369

[***]

NC105380

1.00

EA

919.00

Returns

100672.00

DUR0206D

NC

R10000369

[***]

NC105387

1.00

EA

919.00

 

 

10

--------------------------------------------------------------------------------

 

 

Appendix C: Baseball Arbitration

(i)If a dispute arises under this Agreement which Cornell and the Licensee are
not able to resolve through the mediation of their senior officers for a period
of sixty (60) days, then either Cornell or the Licensee may at any time
thereafter submit such matter to be finally settled by arbitration administered
by the American Arbitration Association in accordance with its Commercial
Arbitration Rules including the Optional Rules for Emergency Measures of
Protection in effect at the time of submission, as modified by this Appendix
C.  The arbitration will be heard and determined by three (3) arbitrators who
are retired judges or attorneys with at least ten (10) years of experience in
the pharmaceutical and life sciences industries, each of whom will be
neutral.  Cornell and the Licensee each will appoint one arbitrator and the
third arbitrator will be selected by the two appointed arbitrators, or, failing
agreement by the two appointed arbitrators within thirty (30) days following the
date of receipt by the respondent of the request for mediation, the third
arbitrator will be selected by the American Arbitration Association, such three
(3) arbitrators being the “Panel”.  Such arbitration will take place in New
York, New York.  Fees, costs and expenses of arbitration are to be divided by
Cornell and the Licensee in the following manner: Cornell will pay for the
arbitrator it chooses, the Licensee will pay for the arbitrator it chooses, and
Cornell and the Licensee will share payment for the third arbitrator.  Except in
a proceeding to enforce the results of the arbitration or as otherwise required
by applicable Laws, neither Cornell nor the Licensee nor any arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written agreement of Cornell and the Licensee.

(ii)Cornell and the Licensee each will prepare and submit a written summary of
its position and any relevant evidence in support thereof to the Panel within
thirty (30) days of the selection of the Panel.  Upon receipt of such summaries
from Cornell and the Licensee, the Panel will provide copies of the same to the
other.  The Panel will be authorized to solicit briefing or other submissions on
particular questions.  Within fifteen (15) days of the delivery of such
summaries by the Panel, Cornell and the Licensee each will submit a written
rebuttal of the other’s summary and may also amend and re-submit its original
summary.  Oral presentations will not be permitted unless otherwise requested by
the Panel.  The Panel will make a final decision with respect to the arbitration
matter within thirty (30) days following receipt of the last of such rebuttal
statements submitted by Cornell and the Licensee and will make a determination
by selecting the resolution proposed by one of Cornell or the Licensee that as a
whole is the most fair and reasonable to Cornell and the Licensee in light of
the totality of the circumstances and that complies with the terms of this
Agreement and will provide Cornell and the Licensee with a written statement
setting forth the basis of the determination in connection therewith.  For
purposes of clarity, the Panel will only have the right to select a resolution
proposed by one of Cornell or the Licensee in its entirety and without
modification provided such resolution complies with the terms of this Agreement.

(iii)Cornell and the Licensee further agree that the decision of the Panel will
be the sole, exclusive and binding remedy between them regarding the original
dispute.

 

11

--------------------------------------------------------------------------------

 

 

Appendix D: Development Report

Company Name

CTL Agreement No

Your Reference No

Reporting Period   ( mm / dd / yyyy )

 

From   ______ / ______ / ______  Through   _____ / ______ / _____

Expected Date of first sale of

Licensed Product(s)

( mm / dd / yyyy )  ______ / ______ / ______

Please Check One

 

Your Company Has:       ☐      less than 500 employees worldwide     ☐       500
or more employees worldwide

 

For the reporting period prescribed in the agreement, please provide detailed
answers to the questions listed below. Please attach a separate report to this
sheet if necessary.

 

1. Listing of milestones / performance requirements accomplished during the
reporting period

Done

Completed

Date

In Progress

Anticipated

Date

Not Done

Anticipated

Date

 

 

 

 

 

2.  List of Products being developed under this agreement

Product Name

 

Brief

Description

 

 

Status

 

Product Name

 

Brief

Description

 

Status

 

Product Name

 

Brief

Description

 

Status

 

Product Name

 

Brief

Description

 

Status

 

 

 



12

--------------------------------------------------------------------------------

 

 

3. Total expenditure spent in the reporting period (under this agreement)

 

 

 

4.Sublicense Activity (if applicable)

List of Sublicenses granted during reporting period

 

List of sublicenses terminated during reporting period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Number of active sublicenses during reporting period

 

 

 

 

Report Prepared & Approved By

Name  ( Please Print )

Title

Email

 

 

Signature

Date ( mm / dd / yyyy )

 

_______ / _______ / ___________

 

Please submit completed report either via mail or email at address below:

Center for Technology Licensing

At Cornell University

395 Pine Tree Rd., Suite 310

Ithaca, NY 14850

[***]

13

--------------------------------------------------------------------------------

 

 

Appendix E: Commercialization Report

 

Company Name

CTL Agreement No

Your Reference No

Reporting Period   ( mm / dd / yyyy )

 

From   _______ / _______ / _____________  Through   _______ / _______ /
______________

Date of first sale of

Licensed Product(s)

( mm / dd / yyyy )  ________ / ________ / _____________

 

Please list all Licensed Product(s), with the relevant trade names, whether or
not you had sales for the Licensed Product(s) during this reporting period.

 

Product Name

 

Licensed Invention or Patent Rights (No.) used if known or Docket No.

Country

Number of Units Sold

Gross Sales

Net Sales

( A )

Royalty Rate1

( B )

 

 

 

Total Royalties

( A * B )

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Please refer to the license agreement for:

☐     applicable royalty rate, please provide as decimal;

☐     how Net Sales should be calculated;

☐     applicable share of sublicense fees;

☐     application of minimum royalty rate

☐     If sales were in a currency other than United States Dollars, please
specify exchange rate used

2 Subtract minimum royalty already paid from royalty subtotal for Total Royalty
Owed

Royalty Subtotal

 

 

Minimum Royalty already paid*

 

 

Total Royalty Owed2

 

 

Total Sublicense Fees* (if applicable)

 

 

Total Payment

 

 

14

--------------------------------------------------------------------------------

 

 

 

Sublicense Activity (if applicable)

List of sublicenses granted during the reporting period

 

List of sublicenses terminated or expired during the reporting period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Number of active sublicenses during reporting period

 

 

 

List of Products being developed under this agreement

Product Name

 

Brief Description

 

Status

 

Product Name

 

Brief Description

 

Status

 

Product Name

 

Brief Description

 

Status

 

Product Name

 

Brief Description

 

Status

 

Product Name

 

Brief Description

 

Status

 

 

 

List of Licensed Product(s) Not Manufactured in the US

Product Name

 

Product Name

 

Product Name

 

Product Name

 

 




15

--------------------------------------------------------------------------------

 

 

 

Report Prepared & Approved By

Name  ( Please Print )

Title

Email

 

 

Signature

Date ( mm / dd / yyyy )

 

_________ / _________ / ______________

 

 

16